Citation Nr: 0637065	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-19 317	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.  

3.  Entitlement to a compensable rating for geographic 
tongue.

4.  Entitlement to a compensable rating for a ganglion cyst 
on the right wrist.

5.  Entitlement to a compensable rating for otitis media and 
externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to July 1986, and had 8 years of prior active 
duty.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by the Waco RO.  In July 2003, the veteran requested a Travel 
Board hearing.  In November 2005 correspondence he withdrew 
the request.


FINDINGS OF FACT

1.  In a November 2005 statement the veteran withdrew his 
appeal seeking higher ratings for arteriosclerotic heart 
disease, diabetes mellitus, geographic tongue, and a right 
wrist ganglion cyst; there is no question of fact or law 
remaining before the Board in these matters.

2.  The veteran's otitis media is not manifested by 
suppuration, aural polyps, or mastoiditis;, and does not have 
complications warranting separate rating such as hearing 
loss, labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of the skull; otitis externa is not manifested by 
swelling, dry or serous discharge and itching requiring 
frequent and prolonged treatment.


CONCLUSIONS OF LAW

1.  The veteran having withdrawn his appeals seeking a rating 
in excess of 60 percent for arteriosclerotic heart disease, a 
rating in excess of 20 percent for diabetes mellitus, a 
compensable rating for a geographic tongue, and a compensable 
rating  for right wrist ganglion cyst, the Board has no 
further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 
7105(b)(2)(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  A compensable rating for otitis media and externa is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.87, Diagnostic Codes (Codes) 6200, 6201, 
6210 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Given the veteran's expressed intent to withdraw his appeal 
in the matters being dismissed, there is no reason to belabor 
the impact of the VCAA on those claims.  

A December 2002 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claims, and advised him of his and VA's responsibilities in 
the development of the claims.  October 2003, December 2003, 
and March 2004 correspondence provided additional notice.

A June 2003 statement of the case (SOC) and June 2005, 
September 2005, and June 2006 supplemental SOCs (SSOCs) 
outlined the regulation implementing the VCAA, specifically 
including the provision that the claimant should submit any 
pertinent evidence in his possession; and notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the bases for the denial of the claims.  The 
veteran was also provided notice regarding effective dates of 
awards.  As he has received all critical notice, and has had 
ample opportunity to respond and/or supplement the record, 
and because the claim was subsequently readjudicated (See 
June 2006 SSOC), he is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier along 
the way, nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Arteriosclerotic Heart Disease, Diabetes Mellitus, 
Geographic Tongue, and a Ganglion Cyst on the Right Wrist

Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.202, the Board may dismiss any appeal, which fails to 
allege specific error of fact or law in the determination 
being appealed.  An appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

In a November 2005 written statement, the veteran withdrew 
his appeals seeking higher ratings for arteriosclerotic heart 
disease, diabetes mellitus, geographic tongue, and a right 
wrist ganglion cyst.  Hence, there is no allegation of error 
of fact or law for appellate consideration regarding these 
claims.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in these matters.  [In 2006, the veteran 
initiated another claim seeking a higher rating for diabetes 
mellitus.  However, that claim is not before the Board.]

III. Otitis Media

Factual Background 

2002 to 2004 private treatment records do not directly relate 
to the veteran's otitis media, however, general physical 
examinations reflect normal ear findings.  

On January 2003 VA audiological examination, the veteran 
complained of itchy ears.  Puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
10
20
LEFT
20
15
10
20
35

The average puretone thresholds were 16 decibels, right ear 
and 20 decibels, left ear.  Speech recognition ability was 
100 percent, right ear and 94 percent, left ear.

On October 2004 VA ear examination, the veteran reported that 
he had three or four ear infections in the last year and that 
he did not receive medical treatment for them.  He also 
indicated that he had never been to the VA ENT Clinic.  On 
examination, he had normal looking auricles and an atrophic 
looking external ear canal with no cerumen present.  The 
physician commented that these findings were characteristic 
of ongoing chronic "external otitis via infectious or 
allergic".  The active ear disease was a low grade 
inflammatory problem of the ear canal.  There was no inner or 
middle ear infection, or mastoid disease.  There was no 
vestibular disorder and the veteran did not have Menniere's.  
It was noted that an audiologist did not feel that there was 
hearing loss meeting the criteria for new service connection.

A November 2004 VA examination revealed normal hearing, and 
no indication of ear infection.

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Otitis media and externa may be rated may be rated as chronic 
suppurative otitis media (Code 6200), chronic nonsuppurative 
otitis media with effusion (Code  6201) and/or chronic otitis 
externa (Code 6210).  38 C.F.R. § 4.87.  

The current noncompensable rating is assigned under Code 
6200.  Under this code, a maximum 10 percent rating is 
warranted for chronic suppurative otitis media during 
suppuration, or with aural polyps.  As neither suppuration, 
nor associated aural polyps are shown, a compensable rating 
under this code is not warranted.  38 C.F.R. § 4.31.  A note 
following provides for separately rating associated hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of the skull.  
Significantly, a hearing loss disability related to the 
otitis is not shown, and the otitis media is not (in the 
evidence of record) reported to have complications of 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull.  Consequently, rating on these bases is not 
warranted. 

The otitis media is not shown to be nonsuppurative with 
effusion (serous otitis media), consequently rating 
associated hearing loss, as Code 6201 provides would be 
inappropriate.  Regardless, associated hearing loss 
disability has not been diagnosed.  Finally, Code 6210 
provides a 10 percent rating for otitis externa where there 
is swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.  As the veteran 
reports he has not sought treatment got his otitis externa, a 
compensable rating under Code 6210 is not warranted.  

In short the objective (medical) evidence does not show 
findings that would warrant a compensable rating for otitis 
media or externa under any applicable criteria.  Hence, a 
compensable rating must be denied.


ORDER

A compensable rating for otitis media and externa is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


